Citation Nr: 9932558	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1971, to include a tour 
of duty in the Republic of Vietnam from July 1970 to July 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence had not been received with which to reopen 
the veteran's claim of entitlement to service connection for 
PTSD. 

Entitlement to service connection for PTSD was originally 
denied by rating decision dated in April 1988.  By rating 
action dated in March 1995, the RO had determined that new 
and material evidence had not been received to reopen the 
veteran's claim for service connection for PTSD.  The veteran 
did not appeal these rating decision.  This matter was 
previously before the Board in October 1998, wherein it was 
Remanded for additional development.


FINDINGS OF FACT

1.  The March 1995 RO decision, which determined that new and 
material evidence had not been received to reopen the 
veteran's claim for entitlement to service connection for 
PTSD, is final.

2.  The evidence submitted subsequent to the March 1995 final 
RO rating decision, bears directly and substantially on the 
specific matter of the veteran's claim of entitlement to 
service connection for PTSD.

3.  The veteran's claim for service connection for PTSD is 
plausible.



CONCLUSIONS OF LAW

1.  The evidence received since the March 1995 RO decision, 
which determined that t new and material evidence had not 
been received to reopen the veteran's claim for entitlement 
to service connection for PTSD, is new and material and the 
veteran's claim has been reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's claim for entitlement to service connection 
PTSD is well grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
1991).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service. 38 C.F.R. § 3.303(d) 
(1999). 

The evidence of record at the time of the March 1995 decision 
by the RO may be briefly summarized.  The service medical 
records reflect no finding relative to a psychiatric 
disorder.  The service administrative records show that the 
veteran was awarded the Purple Heart.  He served in Vietnam 
as a canoneer from July 1970 to July 1971.  He was in an 
unnamed campaign.  VA medical record showing treatment during 
1986 and 1987 do not contain a diagnosis of PTSD.

The veteran's original claim for entitlement to service 
connection for PTSD was denied by the RO in April 1988.  At 
that time the Board found that there was no clear diagnosis 
of PTSD, and no medical evidence of a link between the 
veteran's symptomatology and his claimed inservice stressors.  
The veteran was notified of that decision and of his 
appellate rights.  He did not appeal that decision.  

Received in June 1993 was a staement from the National 
Personnel records Center indicating that DA Form 1577 shows 
that the veteran was awarded the Purple Heart.  The type of 
disability was unknown.  A March 1993 private psychological 
evaluation contains diagnoses, which include PTSD.  

In a rating action dated in March 1995, the RO determined 
that sufficient new and material evidence had not been 
received to reopen the veteran's claim, as it was not clear 
that the veteran's Purple Heart was received for an injury 
which was incurred in combat, and that there was no medical 
evidence of a link between the veteran's symptomatology and 
his claimed inservice stressors.  The RO found that the 
additional evidence, when viewed in context of all the 
evidence, would not change the outcome.  The veteran was 
notified of that decision and of his appellate rights.  The 
veteran did not appeal the March 1995 decision, thus that 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991).  
However, the veteran may reopen his claim by the submission 
of new and material evidence.  38 C.F.R. § 3.156(a) (1998).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  

The United Stated Court of Appeals for Veterans Claims 
(Court) has held that evidence received subsequent to the 
last final decision is presumed credible for the purposes of 
reopening the appellant's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Subsequent to the March 1995 decision, VA medical records 
were received.  A March 1997 report from a VA mental health 
clinic reveals that the veteran was being treated at the PTSD 
clinic.  The diagnoses included PTSD.  The veteran underwent 
a VA examination in August 1997.  The diagnoses were cannabis 
dependence, alcohol abuse, and personality disorder.

The veteran submitted a statement dated in April 1998 which 
he sets forth additional stressful events which he asserts 
precipitated his PTSD.  He refers to a friend who was shot by 
a sniper near the Cambodian border, an incident wherein he 
cut off the head of a sniper with a machete, and in incident 
wherein fellow soldiers were burned by a cleaning solvent 
which had caught fire. 

To summarize, the Board finds that the recently received VA 
medical records are new and material evidence in that they 
contain the initial diagnosis by a VA medical facility of 
PTSD.  The Board is aware that the August 1997 VA examination 
did not confirm the presence of PTSD.  However, the Board is 
satisfied that the newly received evidence satisfies the 
criteria as set forth in the in the Hodge case.  Therefore, 
the Board finds that the veteran's claim of entitlement to 
service connection for PTSD is reopened.

In Elkins v. West, 12 Vet. App. 209 (1999) the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopen a previously 
denied final decision, a three step process is required.  It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  

A person who submits a claim for benefits administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation.  Robinette v. Brown, 
8 Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The truthfulness of evidence is presumed for 
purposes of determining if a claim is well grounded.  
Robinette, 8 Vet.App. at 75-76; King v. Brown, 5 Vet.App. 19, 
21 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.

In this regard, the service administrative records indicated 
that the veteran was awarded the Purple Heart, which is 
indicative of combat unless otherwise shown.  
Also, the March 1997 VA report indicates the presence of 
PTSD.  While the recent VA examination did not confirm PTSD, 
it is unclear whether, the examiner had the opportunity to 
review the veteran's records.  

In view of these facts, the Board finds that the veteran's 
claim for entitlement to service connection for PTSD is 
plausible and therefore well grounded within the meaning of 
38 U.S.C.A. §  5107(a) (West 1991).


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.

The veteran's claim for entitlement to service connection for 
PTSD is well grounded, and to this extent only, the claim is 
granted.


REMAND

Having determined that the veteran's claims for entitlement 
to service connection for PTSD is well grounded, the Board 
must now consider whether it may render a pertinent decision 
based on the evidence of record.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  

The Court in Zarycki v. Brown, 6 Vet.App. 91 (1993), set 
forth the framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304 (1995). 38 C.F.R. § 3.304(f) provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  

In this case, the evidence indicates that the veteran was 
awarded Purple Heart.  Unless there is official evidence to 
the contrary, this award indicates that the veteran was 
wounded as a result of enemy action and is indicative of 
combat with the enemy. 

The evidence submitted since March 1995, including a 
statement dated in April 1998, contains additional stressful 
events, which he asserts precipitated his PTSD.  He refers to 
a friend who was shot by a sniper near the Cambodian border, 
an incident wherein he cut off the head of a sniper with a 
machete, an incident wherein fellow soldiers were burned by a 
cleaning solvent which had caught fire, and a friend who died 
of a drug overdose.  The veteran has also submitted the names 
of several lay persons, to include his sister, with regard to 
supporting his claim.  

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

Therefore, in approaching a claim for service connection for 
PTSD, the question of the existence and character of an event 
claimed as a recognizable stressor must be resolved by 
adjudicatory personnel.   If the adjudicators, having given 
due consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

The recent VA examination does not contain a diagnosis of 
PTSD.  The record does not indicate that the examiner had the 
opportunity to review the outpatient treatment records, which 
contain a diagnosis of PTSD.  Also, a VA psychological 
examination was not conducted at that time.  

In view of these facts the Board is of the opinion that an 
attempt should be made to verify the claimed stressors, and 
contemporaneous and thorough VA examination are in order.  

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The RO should request that the 
veteran furnish specific information 
regarding the claimed stressor(s). He 
should describe in detail the stressful 
event(s), the date(s), location(s) and 
the unit(s) to which he was assigned, 
particularly concerning the exposure to 
enemy fire.  The requested information 
should include the last name, date, etc. 
of the fellow serviceman (Noah) who was 
shot by a sniper and the name under which 
"Two Eagles" served.  The RO ask the 
veteran to describe the circumstances 
surrounding his award of the Purple Heart 
and the official citation.  He should be 
informed that it is his responsibility to 
submit the lay statements as the VA does 
not know what information should be 
requested from these individuals.  He may 
submit any additional information 
concerning the claimed inservice 
stressors, to include statements of 
individuals who can corroborate the 
stressor(s). 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
current treatment for his psychiatric 
illness that are not already of record.  
The RO should ensure that all records 
from the PTSD clinic referenced in the 
March 1997 report from the mental health 
clinic are on file.

3.  The RO should contact the U. S. 
Reserve Personnel Center (ARPERCEN) and 
the Awards Branch, Total Army Personnel 
Agency (TAPA) in order to obtain copies 
of any official orders and citation 
regarding the veteran's Purple Heart. 

3.  The RO should request the National 
Personnel Records Center to conduct a 
search for sick call and morning reports 
based upon the information furnished by 
the veteran concerning the fellow 
serviceman who were casualties. 

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, to include consideration 
Of 38 U.S.C.A. § 1154 (West 1991), as to 
whether the veteran was exposed to a 
stressor or stressors while he was on 
active duty, and if so, what was the 
nature of the specific stressor or 
stressors.

5.  Examinations by a VA psychologist and 
thereafter a psychiatrist should be 
conducted in order to determine the 
nature, severity and etiology of any 
psychiatric disorder, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  Unless there is official 
evidence to the contrary, the RO is to 
inform the examiners that the combat 
stressor relative to the award of the 
Purple Heart has been verified.  The RO 
should inform the examiners that only the 
stressors which the RO or the Board has 
verified may be used as a basis for a 
diagnosis of PTSD.  The psychiatrist, 
after a review the record, to the extent 
possible, is requested to specify whether 
the veteran has PTSD. 

The examiner should comment explicitly 
upon whether the events claimed by the 
veteran as a stressor or stressors and 
confirmed by the RO or the Board are of 
the quality required to produce PTSD.  If 
so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor or stressors in 
service and the current diagnosis of 
PTSD.  The report should include the 
complete rationale for all opinions 
expressed.  

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, a Supplemental Statement of 
the Case should be issued to the veteran and his 
representative and they should be provided an opportunity to 
respond.  The claims folder should then be returned to the 
Board for further review, as appropriate.  The purpose of 
this REMAND is to obtain additional information and to ensure 
compliance with due process considerations

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals







